Citation Nr: 0840069	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
nummular eczema.

2.  Entitlement to a rating in excess of 20 percent for gout.

3.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer.

4.  Entitlement to a compensable rating for hemorrhoids with 
pruritus ani.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.  

6.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2005 and May 2008 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, AR.  

The Board notes that in May 2005 the Board denied the 
veteran's claim for an increased rating for gout, eczema, 
duodenal ulcer and hemorrhoids, and entitlement to TDIU.  In 
June 2005, the veteran filed a new claim for an increased 
rating for the same disabilities and for entitlement to TDIU.  
As the veteran's claim was received a year after the previous 
Board denial, it is considered a new claim.

The veteran provided testimony at an August 2008 hearing 
before the undersigned.  A transcript of the hearing has been 
associated with the claim file.  

The Board notes that the veteran had requested a hearing 
before a Veterans Law Judge sitting at the RO regarding the 
issue of entitlement to service connection for tinnitus.  
However, in September 2008 the veteran withdrew his request.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased evaluation for 
gout, duodenal ulcer, and entitlement to TDIU are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
service-connected nummular eczema has required a need for 
constant or near constant systemic therapy.  

2.  Tinnitus was not demonstrated during service or for over 
three decades thereafter.

3.  No competent evidence relates tinnitus to active service.

4.  The competent evidence of record does not demonstrate 
hemorrhoids that are large or thrombotic, irreducible or with 
excessive redundant tissue, with frequent recurrences, 
throughout any portion of the rating period on appeal.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a 60 percent rating for 
nummular eczema have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7806 (2008).

2. The criteria for entitlement to a compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7806 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

With regard to the issue of an increased rating for nummular 
eczema, the instant decision is fully favorable, as the 
maximum allowable evaluation under the applicable rating 
criteria is being granted.  This being a full grant of the 
benefits sought on appeal, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.  

With respect to the appellant's claim for service connection 
for tinnitus, the Board finds that the VA's duties under the 
VCAA and the implementing regulations have been fulfilled.  
In a VCAA letter of September 2007, the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information which would include that in 
his possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Moreover, it explained how disability 
ratings and effective dates are determined, pursuant to 
Dingess/Hartman.  The notice predated the rating decision on 
appeal.  

Regarding the hemorrhoid claim, it is noted that an August 
2005 notice letter apprised the veteran of the evidence 
necessary to substantiate the claim, as well as explaining 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, a June 2008 letter discussed 
how disability ratings and effective dates are determined, 
pursuant to Dingess/Hartman.  Such communication also 
satisfied the requirements under Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008), by informing the veteran of the need to 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The specific rating 
criteria were also included in that letter.  

It is acknowledged that the June 2008 letter post-dated the 
adverse adjudication that is the subject of the present 
appeal.  Thus, the notice is deficient as to timing per 
Mayfield.  ).  In this regard, the Board acknowledges that in 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Veterans Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  

To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d 881.  

In the present case, it is concluded that a reasonable person 
could have been expected to understand what evidence was 
needed to substantiate the claim, based on the June 2008 
letter, which was then followed by a readjudication of the 
claim in August 2008.  Thus, any deficiency of the timing or 
content of the notice here is shown not to have prejudiced 
the veteran, and no corrective measures are required before 
the Board may consider the claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Service 
medical records and outpatient medical records have been 
obtained.  The Board notes that the veteran had requested a 
hearing in regard to this issue.  However, he withdrew his 
request in September 2008.  Finally, the veteran was afforded 
a VA examination.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet.App. Nov. 19, 2007).  The 
Board has reviewed the evidence of record and finds that the 
disability has not significantly changed during the rating 
period in question and that a uniform rating is therefore 
warranted.



A.  Nummular Eczema

The veteran is claiming entitlement to an increased rating 
for nummular eczema.  His claim was received in June 2005.

In the present case, the veteran is assigned a 30 percent 
evaluation for his nummular eczema throughout the rating 
period on appeal, pursuant to DC 7806.  In order to support 
the next-higher 60 percent rating, the evidence must show 
dermatitis or eczema covering more than 40 percent of the 
entire body, or more than 40 percent of exposed areas are 
affected; or, constant or near-constant systematic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  After a careful 
review of the evidence of record the Board finds that the 
evidence supports a 60 percent evaluation.

VA outpatient treatment records show that in October 2004 the 
veteran sought treatment for a flare-up of his eczema.  He 
reported he had not used anything topically for a while.  
Examination showed some excoriated papules on his back and 
some erythematous papules coalescing into plaques on his 
bilateral popietal surfaces and bilateral ankles with 
excoriation.  Otherwise, his skin was unremarkable.  He was 
assessed with atopic dermatitis and was prescribed 
triamcinolone following a two-week course of clobetasol.  

A subsequent VA consult dated in April 2005 showed reports of 
a recent skin flare-up.  The veteran had not been using 
topical steroids and had just been using Absorbase.  
Objectively, there was erythematous scaling plaque on his 
right anterior tibial surface extending to his posterior 
tibial surface, right popliteal surface, left ankle and back.  
Atopic dermatitis was the assessment.  The treatment plan 
involved use of triamcinolone cream daily.  A 10-day course 
of Keflex was also ordered.

A VA examination report dated in August 2005 notes that the 
veteran reported flare-ups every other month; that he used 
high-potency steroid cream for approximately 2-3 weeks; that 
in the last dermatological visit he was given clobetasol 
ointment which he used for 2-3 weeks, followed by use of 
triamcinolone cream.  He reported a persistent itch on his 
right lateral lower extremity and right posterior thigh, and 
indicated that he had been given Benadryl for the itch at 
night.  He added that sometimes he experienced nummular 
eczema on his flanks and again in his lower back.  Physical 
examination showed  no nummular eczema present.  There was 
slightly lichenified erythematous plaque on the right lateral 
lower extremity and the right posterior thigh.  The examiner 
noted that the course of the condition had been chronic with 
flares approximately every other month.  Treatment has been 
topical steroids of various potencies along with oral 
antihistamines.  Over the last year, he had required 
clobetasol approximately four or five times for two weeks 
each time, and more recently triamcinolone after that to keep 
it under control along with Benadryl at night.  The total 
body surface are affected when it arises is approximately 
five to seven percent.  Exposed body surface area affected 
was zero percent.  The acne and chloracne, and scars were not 
involved.  

VA outpatient treatment records of April 2006 show the 
veteran was seen for a follow-up of his eczema.  It was found 
that the veteran was clear of all eczema at the time of the 
visit.  He reported using triamcinolone and Absorbase cream 
with Benadryl for itching.  

Records of December 2006 note that the veteran uses 
triamcinolone on a daily basis.  He also used Absorbase 
moisturizer and Benadryl every night.  He reported a recent 
flare-up.  Examination showed pink nummular patches on his 
dorsal lower legs which were not thickened or scaled.  His 
abdomen was clear.  His back showed a few scattered 
monomorphic pustules.  He had erythematous scaly patches on 
the extensor surfaces of his arms.  He had hyperlinear palms 
and Dinnie-Morgan lines, and periorbital clearing.  He was 
instructed to use triamcinolone during flares and to try 
hydroxyzine every night for pruritus in lieu of the Benadryl.

Records dated in July 2007 show the veteran reported all of 
his skin conditions were doing well.  He reported using 
Absorbase, triamcinolone and Benadryl for his atopic 
dermatitis.  Examination showed minimal erythema with 
moderate scale over his scalp.  He had very mild xerosis in 
his lower extremities.  His abdomen, chest and back showed no 
evidence of active atopic dermatitic.  Refills were provided 
for his Absorbase and triamcinolone.  

Records of February 2008 note the veteran reported a recent 
flare-up of atopic dermatitis.  He noted he usually flares up 
in the winter.  He reported using triamcinolone ointment, 
Absorbase and Benadryl.  He reported the area around his 
ankles and lower extremities were worse.  Physical 
examination showed eczematous erythematous scaly patches over 
his bilateral lower extremities and his back.  He was given 
refills for difenhydramine, triamcinolone and Absorbase.  He 
was also given a prescription of Synalar scalp solution for 
his scalp pruritus.  

VA outpatient records show ongoing prescriptions of 
tramcinolone to use as directed twice a day on the affected 
area.  

At the veteran's August 2008 hearing, he testified that he 
took corticosteroid medication every day and uses a 
moisturizing cream daily after taking a shower in order to 
treat his eczema.  He testified that he experienced itching 
and bleeding at night and took Benadryl in the evenings in 
order to sleep.  Finally, he testified that 40-60 percent o 
his skin is affected when he has a flare-up, mostly his back 
and lower body.    

After a careful review of the evidence the Board finds that 
the evidence supports a 60 percent evaluation on the basis 
the need for of constant or near-constant systematic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  VA outpatient 
records clearly that the veteran has been prescribed 
triamcinolone ointment, a topical corticosteroid, for his 
eczema flare-ups.  Furthermore, with the exception of one 
treatment report in April 2005, the evidence shows consistent 
use of corticosteroid medication throughout the rating period 
on appeal.  Finally, the Board notes that at the veteran's 
hearing he reported the continued need to use the 
triamcinolone ointment on a daily basis.  The veteran is 
competent to report symptomatology and is competent to report 
what treatment he employs for the symptoms.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).   

The Board notes that the veteran has been diagnosed with 
other skin conditions to include tinea pedis with 
onychomycosis and seborrheic dermatitis.  The treatment for 
these conditions has always been noted separately from the 
treatment for the veteran's eczema.  Furthermore, the Board 
notes that at the VA examination of August 2005 for eczema, 
the veteran's diagnosis was noted as atopic dermatitis.  
Therefore, the Board has considered reports of atopic 
dermatitis to also refer to eczema.  In its decision, the 
Board has considered the reports and treatment records 
associated with atopic dermatitis or eczema and not any of 
the additional skin conditions reported and finds that solely 
on the basis of the veteran's eczema, the evidence warrants a 
60 percent evaluation throughout the entirety of the rating 
period on appeal.  

The Board notes that 60 percent is the maximum evaluation 
allowed under DC 7806.  Consideration has been given to the 
potential application of  the various provisions of 38 C.F.R. 
Parts 3 and 4, as  required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher evaluation for the veteran's 
service-connected nummular eczema, a review of the record, to 
include the medical evidence, fails to reveal any additional 
disfigurement or impairment associated with such disability 
to warrant consideration of alternate rating codes.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is in favor of the veteran's 
claim of increase rating for nummular eczema.  Additionally, 
the Board has considered the benefit of the doubt rule and 
determined that the claim must  be granted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

B.  Hemorrhoids

Throughout the rating period on appeal, the veteran's 
hemorrhoids have been evaluated as noncompensable under 
Diagnostic Code 7336, as analogous to hemorrhoids. Under that 
code, a noncompensable evaluation applies where the evidence 
shows hemorrhoids that are mild or moderate.  In order to 
achieve the next-higher 10 percent evaluation, the evidence 
must demonstrate hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.

In the present case, VA examination in August 2005 indicated 
that the veteran's hemorrhoids were not associated with 
clots, persistent bleeding, fissures, or secondary anemia.  
Moreover, they were not shown to be irreducible or to involve 
excessively redundant tissue.  Examination did reveal some 
small external hemorrhoids at the 3 o'clock and 6 o'clock 
positions, as well as some irritation of the perianal area.  
Sphincter tone was normal, and there was no bleeding.  

The findings indicated at the August 2005 VA examination, as 
detailed above, do not support assignment the criteria for 
the next-higher 10 percent rating under Diagnostic Code 7336.  
Moreover, no other competent evidence of record reveals 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.

The Board acknowledges the veteran's August 2008 hearing 
testimony, in which he described his hemorrhoid symptoms.  
The Board also acknowledges that the last VA examination was 
performed 3 years ago.  However, the veteran was asked at the 
hearing if his symptoms have worsened since that time and he 
stated that they have essentially remained constant.  
Therefore, the evidence of record is deemed sufficient to 
presently evaluate the claim.  

In sum, there is no basis for assignment of a compensable 
evaluation for hemorrhoids for any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

II.  Service Connection

The veteran is claiming entitlement to service connection for 
tinnitus.  Under the relevant laws and regulations, direct 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, supra.

In considering in-service incurrence, the Board initially 
notes that the service medical records fail to demonstrate 
any complaints or treatment referable to tinnitus.  The 
Board, however, acknowledges a March 2006 VA audiology 
report, wherein the veteran indicated that he was exposed to 
aircraft noise working on a flight line for 20 years with 
inconsistent use of hearing protection.  It is further noted 
that the veteran's DD Form 214 lists his military specialty 
as fuel supervisor.  
Therefore, in giving due consideration to the places, types, 
and circumstances of the veteran's service, noise exposure is 
conceded.  See 38 U.S.C.A. § 1154(a).  Nevertheless, a grant 
of service connection is not appropriate, because there is no 
showing that such noise exposure resulted in the veteran's 
currently reported tinnitus, as will be discussed below.

Following service, a VA audiology consult in November 1971, 
the veteran did not report a history of tinnitus.  VA 
outpatient treatment records of February 2006 show that the 
veteran reported hearing cricket noises in his ear for almost 
a month.  Records of March 2006 note that the veteran 
reported a sudden onset of tinnitus in January 2006 which he 
related coincided with taking Naprosyn for pain.  
Audiological evaluations conducted during that month all note 
the veteran's reports of sudden onset of tinnitus in January 
2006.

Based on the above, the medical evidence does not demonstrate 
any complaints or treatment referable to tinnitus until 2006.

Thus, while tinnitus is eventually reported by veteran, it 
was not demonstrated until several decades following the 
veteran's period of active service.  In this regard, the 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in the present case, the absence of documented 
complaints or treatment for several years following military 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Furthermore, no competent evidence of record causally relates 
the currently diagnosed tinnitus to active service.  In fact, 
the April 2008 VA audiological examination report contained 
the opposite conclusion.  Indeed, the VA examiner stated that 
"tinnitus is not related to his military (service)."  The 
examiner based her opinion on the fact that while the veteran 
reported at the examination that he had experienced tinnitus 
for many years, the veteran initially reported a sudden onset 
of tinnitus on January 20, 2006.

In providing her opinion, the audiologist was aware of the 
veteran's reported history of noise exposure during service 
and had access to claims folder.  Further, the opinion was 
offered following an objective evaluation of the veteran.  
For these reasons, the opinion is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.

Although veteran himself contends his tinnitus relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Jandreau v. Nicholson, 492 F. 
3d. 1372 (Fed.Cir. 2007); Layno, supra.  

In sum, the Board concedes that the veteran was exposed to 
noise during active service.  However, because of the 
prolonged period without medical complaint of tinnitus, the 
amount of time that elapsed since military service, and the 
absence of a medical nexus between his current complaints and 
active duty, the evidence does not support a grant of service 
connection for tinnitus.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

A 60 percent rating for nummular eczema is granted, subject 
to the law and regulations governing the award of monetary 
benefits. 

A compensable rating for hemorrhoids with pruritis ani is 
denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that further development is required before 
the claims for an increased rating for duodenal ulcer and 
gout, and before the claim for service connection for TDIU 
may be adjudicated.  Specifically, the Board finds that VA 
examinations are required in order to properly assess the 
current level of disability of the veteran's disabilities and 
in order to determine if he is entitled to TDIU.

Regarding the claim of entitlement to an increased rating for 
an ulcer, the Board notes that the veteran has also been 
diagnosed with GERD.  At the August 2008 hearing, the veteran 
testified that he has experienced an increase in symptoms 
since his last VA examination; he experiences reflux so bad 
from his ulcer in the mornings and at night that he needs to 
take medication; he vomits into his own mouth 2-3 times a 
week; he experiences abdominal pain 2-3 hours after eating; 
and, that at night his symptoms are really bad with 
regurgitation and burning.  While the veteran underwent a VA 
examination in August 2005, he has stated that his symptoms 
have increased since that examination.  As the veteran has 
contended that his symptoms have worsened since the last 
examination, he should be afforded a new one to reflect the 
current severity of his symptoms.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  Furthermore, since the veteran has been 
diagnosed with GERD, the examination should address which 
symptoms are related to the veteran's ulcer and which are 
related to his GERD.

With regard to the claim of entitlement to an increased 
evaluation for gout, the Board notes that the veteran 
testified at the August 2008 hearing that once he stoops he 
cannot get up due to the pain on his knees; that he has been 
bedridden several times due to the pain associated with gout 
sometimes as often as twice a week; and, that at the last VA 
examination the examiner forced his movements and therefore 
his range of motion was not recorded adequately.  
Furthermore, the Board notes that the veteran has also been 
diagnosed with osteoarthritis of the knees and left shoulder.  
The Board finds that considering the veteran's testimony and 
the fact that he has also been diagnosed with osteoarthritis 
of the knees and left shoulder, a VA examination which 
distinguishes between the manifestations of gout and 
osteoarthritis is required in order to properly assess the 
severity of the veteran's gout.

Finally, the veteran is claiming entitlement to TDIU.  The 
Board notes that the veteran testified that he had to quit 
his job due to the pain associated with his service connected 
gout.  In addition, a January 2006 letter form the veteran's 
VA physician, Dr. S., states that the veteran is "[s]till 
totally disabled and unable to resume his occupation."  
However, the letter, while it lists the veteran's 
disabilities including non-service-connected disabilities, 
does not specify if he is totally disabled due solely to his 
service connected disabilities.  A TDIU examination is 
therefore required to reach this determination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should arrange for an 
examination(s) to determine the 
severity of the veteran's gout and 
duodenal ulcer.  All necessary tests 
should be conducted.  With regard to 
the gout, the examiner should attempt 
to differentiate, to the extent 
possible, between the manifestations of 
gout and the osteoarthritis of the 
knees and left shoulder.  With regard 
to the duodenal ulcer, the examiner 
should attempt to differentiate, to the 
extent possible, between the 
manifestations of the ulcer and GERD.  
The claim file should be made available 
to the examiner.

2.  The RO should arrange for a VA 
examiner to review the claims folder 
and offer an opinion as to whether it 
is at least as likely as not that the 
veteran is unable to obtain and 
maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  Such 
opinion must be accompanied by a clear 
rationale consistent with the evidence 
of record. 

3.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


